UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 99-4644
WINNIE LEIGH JUMPER,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
    for the Western District of North Carolina, at Bryson City.
               Lacy H. Thornburg, District Judge.
                            (CR-99-48)

                      Argued: December 4, 2000

                      Decided: February 20, 2001

       Before WILKINSON, Chief Judge, and LUTTIG and
                  MICHAEL, Circuit Judges.



Affirmed by unpublished opinion. Judge Luttig wrote the opinion, in
which Chief Judge Wilkinson and Judge Michael joined.


                             COUNSEL

ARGUED: Ronald Carl True, Asheville, North Carolina, for Appel-
lant. Brian Lee Whisler, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee. ON BRIEF: Mark T. Calloway, United States Attor-
ney, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina, for Appellee.
2                      UNITED STATES v. JUMPER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

LUTTIG, Circuit Judge:

   Appellant Winnie Jumper appeals from her conviction for involun-
tary manslaughter under 18 U.S.C. § 1112 and from the sentence
imposed on her by the district court pursuant to the United States Sen-
tencing Guidelines ("U.S.S.G."). For the reasons set forth below, we
affirm.

                                  I.

   In March 1998, an employee at the Cherokee Indian Reservation,
where appellant Winnie Jumper lived, found a bag containing the
skeletal remains of an infant. Agent James Russell of the Federal
Bureau of Investigation ("FBI") determined that the bag belonged to
Jumper’s aunt and suspected that Jumper had given birth to the
deceased child. Thus, on March 27, 1998, Russell questioned Jumper
at her place of employment.

   Jumper initially denied that she had been pregnant but later admit-
ted that she was the mother of the deceased infant. She recounted that
in August 1997, she experienced labor pains while at work. She con-
sidered going to the hospital but decided against seeking medical care
because she did not want her father and boyfriend to learn of her
pregnancy. Instead, she went to her father’s house, knowing that it
would be empty, and gave birth there alone. Jumper claimed that the
child neither moved nor cried when it was born. She wrapped the
baby in a towel and placed it on the bed while she attempted to stop
her hemorrhaging. Believing the child was dead, she then placed it in
a bag and drove to a spot on the reservation where she left the bag
under a rock.

  Following the interview of March 27, Jumper agreed to take a
polygraph test, which was administered by FBI Agent Robert Drdak
                       UNITED STATES v. JUMPER                         3
on April 3, 1998. Drdak told Jumper after the test that she had failed
the polygraph and that he believed the baby had been born alive.
Jumper then admitted, contrary to her previous assertions, that the
baby had, in fact, moved and cried after it was born. She claimed that
she left the baby wrapped in a towel while she went to the bathroom.
When she returned, she realized that the baby had turned blue and
stopped breathing, but she did not seek medical attention. Shortly
thereafter, though she had no medical confirmation of the child’s
death, Jumper hid the infant in a bag under a rock.

   On April 27, 1998 — twenty-four days after Jumper made her
statement to Drdak — Russell went to the home of Jumper’s aunt,
where Jumper was then living, to ask Jumper further questions about
the events following the birth of her baby. In particular, Russell
wanted to inquire about the discrepancies between Jumper’s two prior
statements to the FBI. Russell assured Jumper that she was not under
arrest. They spoke at the kitchen table, with Jumper’s aunt in the next
room, and Jumper essentially reiterated the information she provided
to Drdak on April 3 — including the critical admissions that the baby
had moved and made noise when it was born, and that she did not
seek medical attention even after the baby stopped breathing.

   Jumper was indicted for involuntary manslaughter pursuant to 18
U.S.C. § 1112. She filed a pre-trial motion to suppress all three state-
ments that she made to the FBI. The district court suppressed the first
two statements, holding that they were constitutionally involuntary.
However, the court held that the third statement was voluntary and
admissible. The jury found Jumper guilty of involuntary manslaugh-
ter. The district court denied Jumper’s post-trial motion for acquittal
or for a new trial, overruled Jumper’s objections to the presentence
report ("PSR"), and denied her motion for downward departure from
the applicable range of the Sentencing Guidelines. The court sen-
tenced Jumper to fifteen months imprisonment — the minimum pen-
alty provided by the Guidelines for her total offense level and
criminal history category.1 Jumper filed a timely notice of appeal
challenging her conviction and sentence.
  1
   Under the Guidelines, the range of punishment for a defendant with
a total offense level of 14 and a criminal history category of I is 15 to
21 months imprisonment.
4                       UNITED STATES v. JUMPER
                                    II.

   Jumper first claims that the district court erred in denying her
motion to suppress the statement she made to Russell on April 27,
1998. She argues that her statement was inadmissible because it was
elicited in violation of the Fifth Amendment. Alternatively, she con-
tends that the statement should have been suppressed as derivative
evidence of her earlier confession made on April 3, 1998, which the
district court held to be involuntary.2 Reviewing legal conclusions
made pursuant to the district court’s suppression determination de
novo, United States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998),
we hold that the district court did not err in denying the motion to
suppress the statement of April 27.

                                    A.

   A defendant’s statement must be suppressed if it is involuntary
within the meaning of the Fifth Amendment, which guarantees that
"[n]o person . . . shall be compelled in any criminal case to be a wit-
ness against himself . . . without due process of law." U.S. Const.
Amend. V. A confession is involuntary under the Fifth Amendment
only if "the defendant’s will has been overborne or his capacity for
self-determination critically impaired," United States v. Pelton, 835
F.2d 1067, 1071-72 (4th Cir. 1987), due to "coercive police activity,"
Colorado v. Connelly, 479 U.S. 157, 167 (1986).

  There is no evidence that Jumper’s statement of April 27 was
coerced. Russell conducted the interview around the kitchen table of
Jumper’s home, with her aunt nearby. See Oregon v. Elstad, 470 U.S.
298, 315 (1985) (environment not coercive where interview took
    2
    At oral argument before this court and in the court below, J.A. 126-
27, Jumper’s counsel conceded that the statement of April 27 did not
take place in a custodial setting and that Miranda warnings were there-
fore not required. See California v. Beheler, 463 U.S. 1121, 1123 (1983)
(stating that Miranda warnings are only applicable in a custodial setting).
Thus, the only remaining issues surrounding the admissibility of the
statement of April 27 statement are whether it was constitutionally invol-
untary and whether it was inadmissible as derivative evidence of a prior
constitutional violation.
                       UNITED STATES v. JUMPER                         5
place in living room of defendant’s home, with his mother in the
kitchen); United States v. Braxton, 112 F.3d 777, 785 (4th Cir. 1997)
(statement not involuntary where defendant "was interviewed by law
enforcement officers around the kitchen table in his mother’s home").
Before the interview, Russell assured Jumper that she was not under
arrest. Once the interview began, he did not harm or threaten to harm
Jumper if she did not answer his questions; he did not deprive her of
food or sleep; he did not subject her to a lengthy period of isolation
or interrogation; and he did not attempt to deceive her in an effort to
extract a confession. See United States v. Elie, 111 F.3d 1135, 1143
(4th Cir. 1997) (discussing factors that would render a confession
involuntary). Nothing in the record suggests that Jumper’s statement
of April 27 was elicited through any coercive conduct by Russell, and
we therefore conclude that her statement was voluntary within the
meaning of the Fifth Amendment.

                                   B.

   Jumper alternatively contends that, whether or not there was coer-
cive police conduct on April 27, her statement to Russell should have
been suppressed as "fruit of the poisonous tree." Specifically, Jumper
argues that the statement of April 27 should have been suppressed
because the interview would not have taken place were it not for
Jumper’s admission to Drdak on April 3 that the baby was born alive
— an admission that the district court held to be constitutionally
involuntary.

    We reject this argument as well. For, when a confession is deriva-
tive of an earlier statement obtained in violation of the defendant’s
constitutional rights, the subsequent confession is admissible if it is
voluntarily made, free from the taint of earlier coercion. See Lyons v.
Oklahoma, 322 U.S. 596, 603 (1944); Howard v. Moore, 131 F.3d
399, 414 (4th Cir. 1997) ("Only if [appellant] could show that his [ini-
tial] statement . . . was obtained in violation of [the] Fifth Amendment
. . . and that insufficient time had passed to dissipate the taint, might
the ‘fruit of the poisonous tree’ doctrine bar admission of [his] subse-
quent confessions . . . .").

   Even assuming arguendo that the statement of April 3 was constitu-
tionally involuntary, as the district court held, Jumper’s statement of
6                      UNITED STATES v. JUMPER
April 27 was admissible because any coercion associated with the for-
mer statement did not taint the latter confession. Twenty-four days
passed between the two statements — a period far in excess of the
time required to dissipate taint from earlier coercion. See Lyons, 322
U.S. at 604 (twelve hours sufficient to dissipate taint from prior state-
ment obtained through physical abuse); Holland v. McGinnis, 963
F.2d 1044, 1050-51 (7th Cir. 1992) (six hours "provide[d] a meaning-
ful interlude" that dissipated taint from police beating); United States
v. Daniel, 932 F.2d 517, 521 (6th Cir. 1991) (one day); United States
v. Manuel, 706 F.2d 908, 912 (9th Cir. 1983) (eighteen hours). Fur-
thermore, the questioning on April 27 was conducted by a different
FBI Agent and in a different location than the questioning on April
3. See Elstad, 470 U.S. at 310 (explaining that "the change in place
of interrogations and the change in identity of the interrogators . . .
bear on whether [prior] coercion has carried over into [a] second con-
fession"). Accordingly, we hold that the district court did not err in
denying Jumper’s motion to suppress her statement of April 27, 1998.

                                  III.

   Jumper next claims that the evidence against her was insufficient
to support a conviction for involuntary manslaughter, and that the dis-
trict court therefore erred in denying her motion for acquittal or for
a new trial. We review the sufficiency of the evidence by determining
whether "there is substantial evidence, taking the view most favorable
to the government, to support" the verdict. Glasser v. United States,
315 U.S. 60, 80 (1942). Under 18 U.S.C. § 1112(a), involuntary man-
slaughter is defined in pertinent part as "the unlawful killing of a
human being without malice . . . in the commission . . . without due
caution and circumspection, of a lawful act which might produce
death."3 Involuntary manslaughter also requires proof that the defen-
    3
   In its entirety, the statute defines manslaughter as follows:
    Manslaughter is the unlawful killing of a human being without
    malice. It is of two kinds:
         Voluntary—Upon a sudden quarrel or heat of passion.
         Involuntary—In the commission of an unlawful act not
         amounting to a felony, or in the commission in an unlawful
         manner, or without due caution and circumspection, of a
         lawful act which might produce death.
18 U.S.C. § 1112(a).
                       UNITED STATES v. JUMPER                       7
dant acted with gross negligence, which is shown by "wanton or reck-
less disregard for human life." United States v. Pardee, 368 F.2d 368,
374 (4th Cir. 1966).

   Jumper’s statement of April 27 established that the baby was born
alive and subsequently died during Jumper’s attempt at home birth.
J.A. 207-34. The jury could reasonably have concluded that Jumper
performed that home birth — "a lawful act which might," and in this
case did, "produce death" — "without due caution and circumspec-
tion." 11 U.S.C. § 1112(a). The evidence presented at trial established
that Jumper had given birth in a hospital twice before, J.A. 211-14,
from which the jury could have inferred that she was aware of the
myriad complexities of childbirth and the benefits of proper medical
care. Nonetheless, Jumper decided to give birth alone at her father’s
empty home, after considering and rejecting the idea of going to a
hospital. J.A. 211. Furthermore, the jury heard evidence that Jumper
failed to seek medical attention for the infant even after she realized
the child had stopped breathing; instead, with no medical confirma-
tion that the child was dead, she placed the infant in a bag, which she
subsequently hid under a rock. J.A. 217. The jury could reasonably
have concluded that by attempting a home birth without any assis-
tance, and foregoing medical care even after the baby ceased breath-
ing, Jumper acted "without due caution and circumspection," resulting
in the child’s death.

   Moreover, testimony at trial established that Jumper told Russell
that she did not go to the hospital because she wanted to hide her
pregnancy from her father, who was angry about her previous preg-
nancies, and from her boyfriend, who had threatened to take away her
two older sons and to force her to move out of his parents’ home if
she became pregnant again. J.A. 210-14. Based on all the evidence
before it, the jury could reasonably have accepted the government’s
theory of the case — that Jumper knew the risk posed by her conduct,
yet recklessly or even intentionally failed to seek medical attention
because she did not want a third child. A rational jury could have con-
cluded that such conduct constituted the "wanton or reckless disregard
for human life" required to establish gross negligence. Pardee, 368
F.2d at 374. Accordingly, the district court did not err in denying
Jumper’s post-trial motion for acquittal or a new trial.
8                      UNITED STATES v. JUMPER
                                  IV.

   Finally, Jumper challenges the district court’s application of the
Sentencing Guidelines. First, she argues that the district court erred
in classifying her conduct as "reckless" rather than "criminally negli-
gent" under U.S.S.G. § 2A1.4. Second, she contends that the district
court erred in denying her motion for downward departure based on
the allegedly aberrational nature of her behavior.

                                  A.

   Under U.S.S.G. § 2A1.4, which prescribes sentencing ranges for
defendants convicted of involuntary manslaughter pursuant to 18
U.S.C. § 1112, conduct that is "reckless" carries a base offense level
of 14, and conduct that is "criminally negligent" carries a base offense
level of 10. "Reckless" is defined as:

    a situation in which the defendant was aware of the risk cre-
    ated by his conduct and the risk was of such a nature and
    degree that to disregard that risk constituted a gross devia-
    tion from the standard of care that a reasonable person
    would exercise in such a situation. The term thus includes
    all, or nearly all, convictions for involuntary manslaughter
    under 18 U.S.C. § 1112.

U.S.S.G. § 2A1.4, cmt. n.1. "Criminally negligent," in turn, is
described as:

    [c]onduct that involves a gross deviation from the standard
    of care that a reasonable person would exercise under the
    circumstances, but which is not reckless.

U.S.S.G. § 2A1.4, cmt. n.2.

   On appeal, we must "accept the findings of fact of the district court
unless they are clearly erroneous and give due deference to the district
court’s application of the Guidelines to the facts." United States v.
Cutler, 36 F.3d 406, 407 (4th Cir. 1994). We cannot say that the dis-
trict court’s factual findings are "clearly erroneous." Jumper’s state-
                       UNITED STATES v. JUMPER                         9
ment to Russell, J.A. 207-34, amply supports the district court’s
findings that Jumper:

    had previously given birth to two children, hid her second
    pregnancy, denied her third pregnancy, gave birth at home
    after considering and rejecting the idea of medical assis-
    tance, and after the child’s birth, failed to seek medical
    assistance when the child ceased breathing, subsequently
    placing the child in a bag and hiding it under the rock.

J.A. 309. Nor, giving "due deference to the district court’s application
of the Guidelines to the facts," can we say that the district court erred
in concluding that Jumper’s conduct was "reckless" within the mean-
ing of U.S.S.G. § 2A1.4. As the Application Notes indicate, "all, or
nearly all, convictions for involuntary manslaughter under 18 U.S.C.
§ 1112" involve "reckless" conduct. U.S.S.G. § 2A1.4, cmt. n.1. This
case is no exception. The evidence fairly supports the inference that
Jumper knew that the health and life of her child were endangered by
her decision to give birth at home without any aid, and especially by
her subsequent insistence on foregoing medical attention even after
the child stopped breathing. Disregarding such a risk to an infant con-
stitutes the "gross deviation from the standard of care that a reason-
able person would exercise" necessary for a finding of recklessness
under the Guidelines. Id.

                                   B.

   Jumper also argues that the district court erred by denying her
motion for downward departure from the applicable range of the Sen-
tencing Guidelines. Review of a district court’s refusal to depart
downward is only available "when the district court mistakenly
believed that it lacked the authority to depart." United States v.
Edwards, 188 F.3d 230, 238 (4th Cir. 1999). Jumper is unable to
point to any evidence in the record that the district court misperceived
its authority to depart. On the contrary, the presentence report adopted
by the district court discusses Jumper’s theory that she was entitled
to downward departure for a single act of aberrant behavior, explains
that her theory is "not forbidden or proscribed by the sentencing
guidelines," cites caselaw in which downward departure for aberrant
behavior has been recognized, and states that "the Court will need to
10                     UNITED STATES v. JUMPER
determine whether Jumper’s actions warrant a downward departure
for a single act of aberrant behavior." J.A. 315. Further, the district
court heard oral argument on the factual basis for downward depar-
ture — whether Jumper’s conduct actually constituted aberrant behav-
ior — before denying the motion. J.A. 287-91. Because nothing in the
record suggests that the district court misperceived its authority to
depart, review of the district court’s refusal to depart is unavailable.

                            CONCLUSION

  For the reasons stated herein, we affirm Jumper’s conviction and
sentence.

                                                           AFFIRMED